Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.
Applicant asserts that Kim does not teach a mixture of stretchable polymer and conductive particles. This argument is not persuasive. Kim clearly teaches a stretchable polymer 170. Kim clearly teaches a conductive element which would inherently have particles – paragraph 20. These two elements are mixed together to form a complete antenna. Without 170 the antenna wires would touch and would not form an antenna. 170 is thus part of the antenna. 170 provides structural support in such a ways that the claim limitations “the antenna is stretchable along the longitudinal length with stretching of the watch band body” are met. Applicant is narrowly construing the claim terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 2016/0062319).
With regard to claim 11 Kim discloses a watch band for securing a watch to a wrist of a user, the watch band comprising: a watch band body configured to be stretched along a longitudinal length of the watch band body (figures 1-5); and an antenna (122 figure 5) encapsulated within the watch band body (figure 

With regard to claim 12 Kim discloses the watch band of Claim 11, wherein: the antenna comprises: a first antenna layer (at least one coil of 122); and a second antenna layer (at least a second coil of 122); and the watch band further comprises an insulation layer (170) between portions of the first antenna layer and the second antenna layer, wherein the insulation layer is stretchable along the longitudinal length with stretching of the watch band body (figures 5, 8).
Claim 11 recites a polymer being a part of the antenna. Claim 12 recites an additional element of an insulation layer. The element 170 is recited as being both parts. It seems clear that 170 is a large portion of the watch band. There are regions both adjacent the conductive parts of the antenna to support those elements, as well as part which clearly define the region between coils. In this regard element 170 is understood to anticipate both elements. There is nothing in the claims to suggest the insulation layer cannot be made of the same stretchable polymer as the element of claim 11, nor that the insulation layer must be separately formed. 

Claim 21, 22, 23, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0210491).
With regard to claim 21 Song discloses a watch band for securing a watch to a wrist of a user (120 figure 1a), the watch band comprising: 
a watch band body having embedded therein an antenna (1014 figures 8a-b) and a control unit (1012); the antenna operatively connected to the control unit and comprising: a first antenna layer comprising multiple first windings about an axis (1112 figure 8a), an innermost one of the 
Figures 10 and 11 show a large plurality of coils which are arranged around the wrist band. None of these antennas are disclosed as explicitly being aligned along a common axis. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure at least two antennas to have a common axis. The reason for doing so would have been to 1: increase the sensitivity of a single antenna module and/or to 2: allow the system to be worn about a user’s wrist in normal routine fashion such that two antennas are connected on opposite sides of a user’s wrist. According to the 2nd example the action required would merely pertain to normal routine expected use of the device. According to the 1st example the action would merely pertain to a double coil having ordinary and predictable improved sensitivity. With regard to example 1 see figure 2 of Song disclosing stacks PCBs. 

With regard to claim 22 Song teaches the watch band of Claim 21, further comprising a lug (140) configured to releasably attach to a housing of a watch body (110), wherein the control unit is positioned between the antenna and the lug (1012 the control unit is placed at least partially between 

With regard to claim 23 Song teaches the watch band of Claim 21, further comprising a support member (1042) connected to the control unit (1012) and terminal ends of the first antenna layer, wherein the support member is more rigid than the watch band body (paragraph 80 band 1120 is flexible, 1042 is made of metal)
Figure 5 shows a variant wherein the modules are rigid and placed inside the flexible strap. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Song’s rigid modules with antenna’s as taught by Song’s other embodiments. The reason for doing so would have been to allow the modules to interchange antennas, as taught by Song. Doing so would have allowed for replacement with antennas having different sensitivities and/or to replace damaged modules. 

With regard to claim 26 Song teaches the watch band of Claim 21, wherein the control unit is operatively connected to the second antenna layer via the first antenna layer (the antenna cooperate to supply power to a common system; also per the 1st example of the 103 the same control unit would control at least two antennas within a single module).

With regard to claim 27 Song teaches the watch band of Claim 21, further comprising a watch band interface for operatively connecting the control unit to a processor within a watch body of the watch.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0210491) in view of Badinski (US 2015/0220109).

Badinski teaches forming many elements from epoxy resin, including case elements – paragraph 194, and sealing paragraph 189. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Song’s support with epoxy resin as taught by Badinski and case housing with epoxy resin, as taught by Badinski. The reason for doing so would have been to use a common and ordinary material to seal and form the structural elements of Song’s design, as taught by Badinski. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0210491)
in view of Yabe (US 2016/0037878).
With regard to claim 25 (depend from claim 21) Song does not disclose the claimed: wherein the watch band body comprises fluoroelastomeric polymer.
Yabe teaches forming a watchband from fluoroelastomeric polymer – paragraph 9. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Song’s watchband body from fluoroelastomeric polymer, as taught by Yabe. The reason for doing so would have been to use a common elastic material to form the watch band as taught by Yabe. 

Allowable Subject Matter
Claims 1, 2, 4-10.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






2-26-21
/SEAN KAYES/Primary Examiner, Art Unit 2844